PER CURIAM.
Defendant was convicted of the crime of murder in the second degree, and has appealed to this court. No brief has been filed on his behalf, but we have examined the record for fundamental error. The information properly charges the offense of which the defendant was convicted and the verdict of the jury found him guilty thereof. The minutes show that the proceedings on the trial were in all respects regular and according to law. While some of the instructions given were not ap*260plicable to the crime charged by the information, it is apparent from the record that the error was in no sense prejudicial.
The judgment is therefore affirmed.